DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 06/03/2021 have been fully considered but they are not persuasive. Applicant argues, on page 11 first paragraph, that the rejection is inconsistent - the bone mineralization density data derived from ionizing radiation is the bone mineralization data from the same radiation. The examiner respectfully disagrees. Whitmarsh not only teaches  bone mineralization density (BMD) data derived from DXA in second paragraph but also teaches BMD acquired by QCT in the following paragraph. Since both DXA and QCT are ionizing radiation, Whitmarsh teaches calculate a cortical bone Hounsfield value using the bone mineralization density data. Applicant argues, on page 11 same paragraph, that Whitmarsh teaching “relate the Hounsfield unit of the CT scan to a BMD (mg/cm3)” is not the same as "calculate a cortical bone Hounsfield value using the bone mineralization density data". The examiner respectfully disagrees.  The broadest reasonable interpretation of “calculate” in light of the specification page 5 includes determining using an empirical transfer function a formula or lookup table to translate the BMD into Hounsfield value. Therefore, the relation between BMD and Hounsfield value of Whitmarsh obtained using a calibration phantom teaches “calculate a cortical bone Hounsfield value using the bone mineralization density data”. Applicant argues further, that a calibration phantom is used to relate the Hounsfield unit of the CT scan to a BMD (mg/cm3)", which is not the same as "calculate a cortical bone .
Applicant argues, on page 13 first paragraph, that nothing in Kapanen suggests that the method described here provides insufficient accuracy in BMD determinations that warrants the teachings of Whitmarsh. The examiner respectfully disagrees.  Kapanen Fig. 2 shows values significantly deviated from the fitting curve, and Fig. 3 shows large deviation between the calculated and measured HU , thus both figures suggests that the method described provides insufficient accuracy. Applicant argues further, that Nothing in Whitmarsh appears to support an allegation that the relationship of HU to BMD for model derivation is somehow more accurate than the technique described in Kapanen. The examiner respectfully disagrees. Whitmarsh page 2013 col 1 second paragraph teaches accurate calibration. Therefore, the rational of providing BMD data is supported and is not a mere conclusion as alleged by the applicant.
Applicant argues, on page 13 first paragraph, that the combination of Kapanen and Whitmarsh appears to be more the result of improper hindsight. The examiner respectfully disagrees. In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
Applicant argues, on page 14 fourth paragraph, that dependent claims 3-4 are allowable for depending from claim 1. The examiner respectfully disagrees. Since claim 1 is maintained rejected,   dependent claims 3-4 are not allowable.
Applicant argues, on page 14 fifth paragraph, that independent claim 7 is allowable for similar reasons presented for claim 1. The examiner respectfully disagrees. Claim 7 is maintained rejected for the same reasons explained above to maintain the rejection of claim 1.
Applicant argues, on page 15 first paragraph, that independent claim 8 is allowable for similar reasons presented for claim 1. The examiner respectfully disagrees. Claim 8 is maintained rejected for the same reasons explained above to maintain the rejection of claim 1.
 Applicant argues, on page 15 second paragraph, that dependent claims 9 and 12-13 are allowable for depending from claim 8. The examiner respectfully disagrees. Since claim 8 is maintained rejected,   dependent claims 9 and 12-13 are not allowable.
Applicant argues, on page 15 fifth  paragraph, that dependent claims 2 and 10 are allowable for depending from claims 1 and 8 The examiner respectfully disagrees. Since claims 1 and 8 are maintained rejected,   dependent claims 2 and 10 are not allowable.
Applicant argues, on page 16 second paragraph, that dependent claims 5 and 14 are allowable for depending from claims 1 and 8. The examiner respectfully 
Applicant argues, on page 16 last paragraph to page 17 first paragraph, that dependent claims 6 and 15 are allowable for depending from claims 1 and 8. The examiner respectfully disagrees. Since claims 1 and 8 are maintained rejected,   dependent claims 6 and 15 are not allowable.
Applicant argues, on page 17 last paragraph, that dependent claim 11 is allowable for depending from claim 8. The examiner respectfully disagrees. Since claim 8 is maintained rejected,   dependent claim  11 is not allowable.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1 and 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Kapanen et al. (T1/T2*-weighted MRI provides clinically relevant pseudo-CT density data for the pelvic bones in MRI-only based radiotherapy treatment planning, Acta Oncologica, 2013; 52: 612–618) in view of Whitmarsh et al.( Reconstructing the 3D Shape and Bone Mineral Density Distribution of the Proximal Femur From Dual-Energy X-Ray Absorptiometry, IEEE TRANSACTIONS ON MEDICAL IMAGING, VOL. 30, NO. 12, DECEMBER 2011, pp. 2101-2114).

Regarding claim 1, Kapanen et al. teach A computer program product for calculating a synthetic CT image (Kapanen page 615 col 1 first paragraph Each pseudo-CT was generated by converting mean MRI intensities of the subgroups into HUs), wherein the computer program product comprises machine executable instructions for execution by a processor (Kapanen page 613 col 2 second paragraph MIM 5® workstation (MIM Software Inc., Cleveland, OH, USA)), wherein execution of the machine executable instructions causes the processor to: 
receive a magnetic resonance image of a region of interest (Kapanen page 614 col 1 second paragraph eight small ROIs were drawn in different image slices excluding contribution of fat, Kapanen page 617 col 1 second paragraph The MRI signal from dense cortical bone (HU ≥1200) was dark) ; 
calculate an image segmentation by segmenting the magnetic resonance image into a set of tissue types (Kapanen page 613 col 1 second paragraph Segmentation of the bones seemed possible in these images because the intensity range in the bones was clearly different from that of the adjacent muscles), wherein the set of tissue types comprises a cortical bone segmentation (Kapanen Figure 1 segmentation of bone edge in the MR image, page 617 col 1 first paragraph the segmentation of bones); 
H(s) resulting from equation (2) on page 614 second column) to each of the set of tissue types in the image segmentation (Kapanen page 614 first column first paragraph  different kind of bone structures such as cortical bone, trabecular bone and bone marrow) , wherein the cortical bone segmentation is assigned the cortical bone Hounsfield value (Kapanen page 614 col 1  Modeling of the relation between MR intensity and HU-value inside the bone generated a simplified model to give a theoretical basis for the relation between the MRI intensity and HU-value); and 
calculate the synthetic CT image using the Hounsfield unit mapping (Kapanen page 615 col 1 first paragraph Each pseudo-CT was generated by converting mean MRI intensities of the subgroups into HUs).  
Kapanen et al. do not teach
receive bone mineralization density data derived from ionizing radiation; and
calculate a cortical bone Hounsfield value using the bone mineralization density data.
In a similar endeavor, Whitmarsh et al. teach
receive bone mineralization density data derived from ionizing radiation (Whitmarsh page 2101 col 2  DXA derived BMD remains the common measure for diagnosis, Whitmarsh page 2101 col 2  a 3D representation of the  and
calculate a cortical bone Hounsfield value using the bone mineralization density data (Whitmarsh page 2101 col 2 relate the Hounsfield unit of the CT scan to a BMD (mg/cm3)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the examined application to have modified Kapanen et al. by incorporating Whitmarsh et al. relating the Hounsfield unit to the a BMD for mapping the BMD into Hounsfield values to arrive at the invention.
The motivation of doing so would have provided an accurate bone mineralization density data.

Regarding claim 3, the combination of Kapanen et al. and Whitmarsh et al teaches the computer program product of claim 1,wherein the bone mineralization density data comprises dual energy X-ray absorptiometry data (Whitmarsh page 2101 col 2 second paragraph from dual-energy X-ray absorptiometry (DXA), which results in an image of the projected bone mineral density (BMD) .)
The motivation of doing so would have provided an accurate bone mineralization density data.

Regarding claim 4, the combination of Kapanen et al., and Whitmarsh et al. teaches the computer program product of claim 3, wherein calculating the cortical bone Hounsfield value comprises determining a dual energy X-ray absorptiometry bone density measurement value from the dual energy X-ray-3- 2015P01579WOUS absorptiometry data (Whitmarsh page 2101 col 2 second paragraph from dual-energy X-ray absorptiometry (DXA), which results in an image of the projected bone mineral density (BMD) .), wherein the cortical bone Hounsfield value is determined by comparing applying an empirical transfer function to the dual energy X-ray absorptiometry bone density measurement value (Whitmarsh page 2101 col 2 third paragraph a calibration phantom is used to relate the Hounsfield unit of the CT scan to a BMD).  
The motivation of doing so would have provided an accurate bone mineralization density data.

Regarding claim 7, Kapanen et al. teach A medical imaging method, wherein the method comprises: 
receiving a magnetic resonance image of a region of interest (Kapanen page 614 col 1 second paragraph eight small ROIs were drawn in different image slices excluding contribution of fat, Kapanen page 617 col 1 second paragraph The MRI signal from dense cortical bone (HU ≥1200) was dark) ; 
Segmentation of the bones seemed possible in these images because the intensity range in the bones was clearly different from that of the adjacent muscles), wherein the set of tissue types comprises a cortical bone segmentation (Kapanen Figure 1 segmentation of bone edge in the MR image, page 617 col 1 first paragraph the segmentation of bones); 
calculating a Hounsfield unit mapping by assigning at least one Hounsfield unit value (Kapanen H(s) resulting from equation (2) on page 614 second column) to each of the set of tissue types in the image segmentation (Kapanen page 614 first column first paragraph  different kind of bone structures such as cortical bone, trabecular bone and bone marrow) , wherein the cortical bone segmentation is assigned the cortical bone Hounsfield value (Kapanen page 614 col 1  Modeling of the relation between MR intensity and HU-value inside the bone generated a simplified model to give a theoretical basis for the relation between the MRI intensity and HU-value); and 
calculating the synthetic CT image using the Hounsfield unit mapping (Kapanen page 615 col 1 first paragraph Each pseudo-CT was generated by converting mean MRI intensities of the subgroups into HUs).  
Kapanen et al. do not teach

calculating a cortical bone Hounsfield value using the bone mineralization density data.
In a similar endeavor, Whitmarsh et al. teach
receiving bone mineralization density data derived from ionizing radiation (Whitmarsh page 2101 col 2  DXA derived BMD remains the common measure for diagnosis, Whitmarsh page 2101 col 2  a 3D representation of the femur bone with BMD distribution can be acquired by quantitative computed tomography (QCT))); and
calculating a cortical bone Hounsfield value using the bone mineralization density data (Whitmarsh page 2101 col 2 relate the Hounsfield unit of the CT scan to a BMD (mg/cm3)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the examined application to have modified Kapanen et al. by incorporating Whitmarsh et al. relating the Hounsfield unit to the a BMD for mapping the BMD into Hounsfield values to arrive at the invention.
The motivation of doing so would have provided an accurate bone mineralization density data.

Regarding claim 8, Kapanen et al. teach A medical system, wherein the medical system comprises: 

- a processor for controlling the medical system, wherein execution of the machine executable instructions (Kapanen page 613 col 2 second paragraph MIM 5® workstation (MIM Software Inc., Cleveland, OH, USA)), causes the processor to:
receive a magnetic resonance image of a region of interest (Kapanen page 614 col 1 second paragraph eight small ROIs were drawn in different image slices excluding contribution of fat, Kapanen page 617 col 1 second paragraph The MRI signal from dense cortical bone (HU ≥1200) was dark) ; 
calculate an image segmentation by segmenting the magnetic resonance image into a set of tissue types (Kapanen page 613 col 1 second paragraph Segmentation of the bones seemed possible in these images because the intensity range in the bones was clearly different from that of the adjacent muscles), wherein the set of tissue types comprises a cortical bone segmentation (Kapanen Figure 1 segmentation of bone edge in the MR image, page 617 col 1 first paragraph the segmentation of bones); 
calculate a Hounsfield unit mapping by assigning at least one Hounsfield unit value (Kapanen H(s) resulting from equation (2) on page 614 second column) to each of the set of tissue types in the image segmentation (Kapanen page 614 first column first paragraph  different kind of bone structures such as ) , wherein the cortical bone segmentation is assigned the cortical bone Hounsfield value (Kapanen page 614 col 1  Modeling of the relation between MR intensity and HU-value inside the bone generated a simplified model to give a theoretical basis for the relation between the MRI intensity and HU-value); and 
calculate the synthetic CT image using the Hounsfield unit mapping (Kapanen page 615 col 1 first paragraph Each pseudo-CT was generated by converting mean MRI intensities of the subgroups into HUs).  
Kapanen et al. do not teach
receive bone mineralization density data derived from ionizing radiation; and
calculate a cortical bone Hounsfield value using the bone mineralization density data.
In a similar endeavor, Whitmarsh et al. teach
receive bone mineralization density data derived from ionizing radiation (Whitmarsh page 2101 col 2  DXA derived BMD remains the common measure for diagnosis, Whitmarsh page 2101 col 2  a 3D representation of the femur bone with BMD distribution can be acquired by quantitative computed tomography (QCT)); and
relate the Hounsfield unit of the CT scan to a BMD (mg/cm3)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the examined application to have modified Kapanen et al. by incorporating Whitmarsh et al. relating the Hounsfield unit to the a BMD for mapping the BMD into Hounsfield values to arrive at the invention.
The motivation of doing so would have provided an accurate bone mineralization density data.

Regarding claim 9, the combination of Kapanen et al. and Whitmarsh et al. teaches the medical system of claim 8, wherein the medical system further comprises a magnetic resonance imaging system (Kapanen page 612 col 1 first paragraph Magnetic resonance imaging (MRI) is widely used in radiotherapy (RT) treatment), wherein execution of the machine executable instructions further cause the processor to receive a magnetic resonance image of a region of interest by:-5- 2015P01579WOUS
controlling the magnetic resonance imaging system to acquire magnetic resonance data from at least the region of interest (Kapanen page 614 col 1 second paragraph eight small ROIs were drawn in different image slices excluding contribution of fat,  page 617 col 1 second paragraph The MRI signal from dense cortical bone (HU ≥1200) was dark) ; and 
second paragraph eight small ROIs were drawn in different image slices excluding contribution of fat,  page 617 col 1 second paragraph The MRI signal from dense cortical bone (HU ≥1200) was dark) ; 
 
Regarding claim 12, the combination of Kapanen et al. and Whitmarsh et al. teaches the medical system of claim 8, but does not teach, wherein the medical system further comprises a dual energy X-ray absorptiometry unit, wherein the radiation therapy treatment data comprises a dual energy X-ray absorptiometry image, and wherein the processor receives the bone mineralization density data from the dual energy X-ray absorptiometry unit (Whitmarsh page 2101 col 2 second paragraph from dual-energy X-ray absorptiometry (DXA), which results in an image of the projected bone mineral density (BMD).).-6- 2015P01579WOUS  
The motivation of doing so would have provided an accurate bone mineralization density data.

Regarding claim 13, the combination of Kapanen et al., and Whitmarsh et al. teaches the medical system of claim 12, wherein calculating the cortical bone Hounsfield value comprises determining a dual energy X-ray absorptiometry bone density measurement value from the dual energy X-ray absorptiometry image,  page 2101 col 2 second paragraph from dual-energy X-ray absorptiometry (DXA), which results in an image of the projected bone mineral density (BMD) .), wherein the cortical bone Hounsfield value is determined by comparing applying an empirical transfer function to the dual energy X-ray absorptiometry bone density measurement value (Whitmarsh page 2101 col 2 third paragraph a calibration phantom is used to relate the Hounsfield unit of the CT scan to a BMD).  
The motivation of doing so would have provided an accurate bone mineralization density data.

Claims 2 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Kapanen et al.  in view of Whitmarsh e al., and in further view of Cramer et al. (Development of a Software for Quantitative Evaluation Radiotherapy Target and Organ-at-Risk Segmentation Comparison, J Digit Imaging (2014) 27:108–119)

Regarding claim 2, the combination of Kapanen et al. and Whitmarsh et al. teaches the computer program product of claim 1, wherein execution of the machine executable instructions further cause the processor to:
calculate radiotherapy control instructions using at least the synthetic CT image (Kapanen Five pseudo-CT series were generated to demonstrate that ).
The combination of Kapanen et al. and Whitmarsh et al.  does not teach
receive radiation therapy treatment data that is at least partially descriptive of the region of interest; and
instructions using the radiotherapy treatment data.
In a similar endeavor, Cramer et al. teach
- receive radiation therapy treatment data that is at least partially descriptive of the region of interest (Cramer page 109 col 1 second paragraph Physician users then manually designated voxels as named ROIs corresponding to TVs or OARs [14]. These ROIs are then used as the primary inputs for all subsequent portions of radiotherapy planning) and
-instructions using the radiotherapy treatment data (Cramer page 108 col 2 Introduction: delivering tumoricidal dose to TVs while
maintaining safe doses to OARs).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective fining date of the examined application to have modified the combination of Kapanen et al. and Whitmarsh et al. by incorporating Cramer et al. to arrive the invention.


Regarding claim 10, the combination of Kapanen et al. and Whitmarsh et al. teaches the medical system of claim 8, wherein the medical system comprises a radiotherapy unit, wherein execution of the machine executable instructions further cause the processor to: 
-calculate radiotherapy control instructions using at least the synthetic CT image (Kapanen Five pseudo-CT series were generated to demonstrate that the obtained model could provide appropriate data for dose calculation and DRR generation).
The combination but does not teach
- receive radiation therapy treatment data that is at least partially descriptive of the region of interest; and
instructions using the radiotherapy treatment data.
In a similar endeavor, Cramer et al. teach
receive radiation therapy treatment data that is at least partially descriptive of the region of interest (Cramer page 109 col 1 second paragraph Physician users then manually designated voxels as named ROIs corresponding to TVs or ) and
instructions using the radiotherapy treatment data (Cramer page 108 col 2 Introduction: delivering tumoricidal dose to TVs while
maintaining safe doses to OARs).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective fining date of the examined application to have modified the combination of Kapanen et al. and Whitmarsh et al. by incorporating Cramer et al. to arrive the invention.
The motivation of doing so would have provided the appropriate dose.

Claims 5 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Kapanen et al. , in view of Whitmarsh et al., and in further view of Kobayashi (US 20070053485 A1)

Regarding claim 5, the combination of Kapanen et al., and Whitmarsh et al. teaches the computer program product of claim 3, wherein the dual energy X-ray absorptiometry data comprises a dual energy X-ray absorptiometry image (Whitmarsh page 2101 col 2 second paragraph from dual-energy X-ray absorptiometry (DXA), which results in an image of the projected bone mineral density (BMD)), 

- locating a cortical bone region in the dual energy X-ray absorptiometry image by segmenting the dual energy X-ray absorptiometry image (Whitmarsh page 2103 col 2 The femur bone in this reference volume is subsequently segmented using ITK-SNAP); 
- determining a cortical bone density from the cortical bone region (Whitmarsh page 2101 col 2 second paragraph from dual-energy X-ray absorptiometry (DXA), which results in an image of the projected bone mineral density (BMD)).
The combination of Kapanen et al. and Whitmarsh et al. does not teach 
- assigning the cortical bone Hounsfield value using the cortical bone density and a look up table. 
In a similar endeavor, Kobayashi teaches
assigning the cortical bone Hounsfield value using the cortical bone density and a look up table (Kobayashi Fig. 18 and by solving equation (2-2) knowing the values of a, b, and BMD to determine X, the bone Hounsfield value).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective fining date of the examined application to have modified the combination of Kapanen et al. and Whitmarsh et al. by incorporating Kobayashi et al. to arrive the invention.
The motivation of doing would have assigned the bone Hounsfield value. 

Regarding claim 14, the combination of Kapanen et al. and Whitmarsh et al. teaches the medical system of claim 12, wherein the dual energy X-ray absorptiometry data comprises a dual energy X-ray absorptiometry image (Whitmarsh page 2101 col 2 second paragraph from dual-energy X-ray absorptiometry (DXA), which results in an image of the projected bone mineral density (BMD)), 
 wherein calculating the cortical bone Hounsfield value comprises: 
- locating a cortical bone region in the dual energy X-ray absorptiometry image by segmenting the dual energy X-ray absorptiometry image (Whitmarsh page 2103 col 2 The femur bone in this reference volume is subsequently segmented using ITK-SNAP); 
- determining a cortical bone density from the cortical bone region (Whitmarsh page 2101 col 2 second paragraph from dual-energy X-ray absorptiometry (DXA), which results in an image of the projected bone mineral density (BMD)).
The combination of Kapanen et al. and Whitmarsh et al. does not teach 
- assigning the cortical bone Hounsfield value using the cortical bone density and a look up table. 
In a similar endeavor, Kobayashi teaches
assigning the cortical bone Hounsfield value using the cortical bone density and a look up table (Kobayashi Fig. 18 and by solving equation (2-2) knowing the values of a, b, and BMD to determine X, the bone Hounsfield value).
 et al. by incorporating Kobayashi et al. to arrive the invention.
The motivation of doing would have assigned the bone Hounsfield value. 

Claims 6 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Kapanen et al.,  in view of Whitmarsh et al., and in further view of Adams (Quantitative computed tomography, European Journal of Radiology 71 (2009) 415–424).

Regarding claim 6, the combination of Kapanen et al. and Whitmarsh et al. teaches the computer program product of claim 1, but does not teach
wherein the bone mineralization density data comprises a quantitative computed tomography image , wherein execution of the machine executable instructions further cause the processor to locate a cortical bone region in the quantitative computed tomography image by segmenting the quantitative computed tomography image, wherein execution of the machine executable instructions further cause the processor to assign the cortical bone Hounsfield value using the cortical bone region in the quantitative computed tomography image.  
In a similar endeavor, Adams et al. teach
wherein the bone mineralization density data comprises a quantitative computed tomography image (Adams title Quantitative computed tomography) , wherein execution of the machine executable instructions further cause the processor to locate a Accurate segmentation and analysis of cortical bone and trabeculae requires adequate spatial resolution in the image obtained ), wherein execution of the machine executable instructions further cause the processor to assign the cortical bone Hounsfield value using the cortical bone region in the quantitative computed tomography image (Adams page 417 col 1 second paragraph the attenuation value (HU) of an individual voxel will depend on its contents; if this is a single substance, such as cortical bone, then the BMD will be represented by the bone).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective fining date of the examined application to have modified the combination of Kapanen et al. and Whitmarsh et al. by incorporating Adams et al. to arrive the invention.
The motivation of doing so would have provided accurate BMD for small size patients.

Regarding claim 15, the combination of Kapanen et al. and Whitmarsh et al. teaches the medical system of claim 8, but does not teach
wherein the medical system further comprises a quantitative computed tomography unit, wherein the processor receives the bone mineralization density data from the quantitative computed tomography unit, wherein the bone mineralization 
In a similar endeavor, Adams et al. teach
wherein the medical system further comprises a quantitative computed tomography unit, wherein the processor receives the bone mineralization density data from the quantitative computed tomography unit , wherein the bone mineralization density data comprises a quantitative computed tomography image (Adams title Quantitative computed tomography) , wherein execution of the machine executable instructions further cause the processor to locate a cortical bone region in the quantitative computed tomography image by segmenting the quantitative computed tomography a quantitative computed tomography image (Adams page 416 section 1.1.3 Accurate segmentation and analysis of cortical bone and trabeculae requires adequate spatial resolution in the image obtained ), wherein execution of the machine executable instructions further cause the processor to assign the cortical bone Hounsfield value using the cortical bone region in the quantitative computed tomography image (Adams page 417 col 1 second paragraph the attenuation value (HU) of an individual voxel will depend on its contents; if this is a single substance, such as cortical bone, then the BMD will be represented by the bone).  

The motivation of doing so would have provided accurate BMD for small size patients.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Kapanen et al.,  in view of Whitmarsh e al., and in further view of DaSilva et al. (US 20090087065 A1)

Regarding claim 11, the combination of Kapanen et al. and Whitmarsh et al. teaches the medical system of claim 8, but does not teach
wherein the medical system further comprises an emission computed tomography system, wherein execution of the machine executable instructions further causes the processor to: 
control the emission computed tomography system to acquire gamma ray emission data, 
calculate a gamma ray absorption map using the synthetic CT image, and 
 reconstruct an emission computed tomography image using at least the gamma ray emission data and the gamma ray absorption map.  

control the emission computed tomography system to acquire gamma ray emission data (DaSilva [0024] the SPECT imaging data 40 are suitably acquired from the same region of the imaging subject as the CT imaging data 20), 
calculate a gamma ray absorption map using the synthetic CT image (DaSilva [0003] CT imaging data can be used to estimate an attenuation map for gamma rays), and 
reconstruct an emission computed tomography image using at least the gamma ray emission data and the gamma ray absorption map (DaSilva [0025] use the attenuation map 30 in the SPECT reconstruction, the attenuation map 30 (or the underlying CT image 24) is spatially registered with the SPECT or PET imaging data).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective fining date of the examined application to have modified the combination of Kapanen et al. and Whitmarsh et al. by incorporating DaSilva et al. to arrive the invention.
The motivation of doing so would have provided an accurate reconstructed CT image.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAID M ELNOUBI whose telephone number is (571)272-9732.  The examiner can normally be reached on Monday-Friday 9:30AM to 6:00PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kathy Wang-Hurst can be reached on 571-270-5371.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SAID M ELNOUBI/Examiner, Art Unit 2644